Filing Date: 12/19/2019
Claimed Foreign Priority Dates: 12/19/2018 (EPO 18214146.5)
Applicants: Cosemans et al.
Examiner: Younes Boulghassoul 
 

DETAILED ACTION
This Office action responds to the Amendment filed on 09/14/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 09/14/2021, responding to the Office action mailed on 06/18/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 4. Accordingly, pending in this application are claims 1-3, and 5-18. 

Response to Amendment

Applicant’s amendments to the Drawings, Specification, and Claims have overcome the respective objections to Drawings, Specification, and Claims previously 
Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103 previously set forth in the same Office action. Accordingly, all previous claim rejections are also withdrawn, and the instant application is in condition for Allowance. 

EXAMINER’S AMENDMENT



This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with --Integrated Circuit with an Interconnection System having a Multilevel Layer Providing Multilevel Routing Tracks and Method of Manufacturing the Same--.

Allowable Subject Matter







Claims 1-3, and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to disclose or suggest an  integrated circuit comprising at least one multilevel layer comprising at least three levels 
Regarding Claim 13, the prior art of record fails to disclose or suggest a process for making an interconnection system in an integrated circuit, comprising forming a multilevel layer comprising at least three levels comprising a centerline level, an upper extension line level, and a lower extension line level, wherein at least some of the conductive lines within a multilevel routing track are routed at least locally above one another in the upper extension line level and lower extension line level inside the multilevel routing track, an insulation layer being inserted in the centerline level between the conductive lines routed above one another.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose integrated circuits comprising multilevel conductive layers with conductive lines within a multilevel routing supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Remainder of page intentionally left blank







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814